



Exhibit 10(a)2
SOUTHERN COMPANY
OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF TERMS
RESTRICTED STOCK UNIT WITH PERFORMANCE MEASURE AWARD


A Restricted Stock Unit with performance measure (“RSU”) Award is subject to the
following terms and conditions:
1.
Award. A specific number of RSUs is granted by the Compensation and Management
Succession Committee (“Committee”) of The Southern Company (“Company”) Board of
Directors to a Participant. The RSU Award provides the Participant an
opportunity to earn shares of Common Stock based on Company performance over a
one-year Performance Period (as defined below) subject to the attainment of a
performance measure set by the Committee. RSU Awards are granted pursuant to and
are governed by the Southern Company Omnibus Incentive Compensation Plan, as
amended from time to time (“Plan”).



2.
Terms. Terms used in this Form of Terms that are defined in the Plan will have
the meanings ascribed to them in the Plan. The Long Term Incentive Program
Document (the “LTI Program Document”), an administrative document adopted by the
Committee which is set forth at https:/mysource.southernco.com, contains
additional provisions that apply to RSU Awards. Additionally, RSU Awards are
subject to the terms and conditions set forth in the Plan and any other
administrative documents adopted by the Committee from time to time. If there is
any inconsistency between the terms herein and the terms of the Plan or any
administrative document adopted by the Committee, the Plan’s terms and the
administrative document’s terms will supersede and replace the conflicting terms
of this Form of Terms.



3.
Number of RSUs and Deemed Dividends. The Committee shall determine the specified
number of RSUs awarded to a Participant. The deemed dividends associated with
the RSUs shall be credited and treated as reinvested in additional RSUs until
each amount vests and is paid.



4.
Performance Period. The period during which the performance measure will apply
is the calendar year of the date of grant (“Grant Date”) of the RSU Award
(“Performance Period”).



5.
Establishing Performance Measure. The performance measure will be established by
the Committee within the first 90 days of the Performance Period. The
performance measure will be one of the financial performance measures set forth
in Article 10 of the Plan.



6.
Satisfaction of Performance Measure. No later than 60 days after the end of the
Performance Period, the Committee shall determine whether the performance
measure was attained, and if so, shall certify such attainment (the
“Certification Date”). If the performance measure is not attained, the RSUs
shall be forfeited as of the Certification Date.








--------------------------------------------------------------------------------







7.
Vesting and Payment of Award. If the performance measure is attained, as
certified by the Committee, the RSU Award will vest as follows::



Amount
 
Vesting Date
1/3 of RSU Award
 
Certification Date
1/3 of RSU Award
 
2-Year Anniversary of Grant Date
1/3 of RSU Award
 
3-Year Anniversary of Grant Date



Participant must be an Employee on the applicable Vesting Date to receive
payment, except as follows:


Employment Termination Event
Impact on RSU Award
Vesting and Timing of Payment
Retirement(1)
Full payment of earned Award not yet paid out
No change to vesting and payment schedule
Disability
Full payment of remaining Award not yet paid out
Accelerated vesting; payable in full within 30 days
Death
Full payment of remaining Award not yet paid out
Accelerated vesting; payable in full within 30 days
Other voluntary or involuntary separation
Forfeit unvested RSU Award
N/A
Cause (as determined by the Committee)
Forfeit unpaid RSU Award, even if vested
N/A

(1)For avoidance of doubt, no RSU Award will be payable to a Participant that
Retires unless the performance measure is attained.


See the LTI Program Document for additional information on the impact of certain
employment events on the vesting and payment of RSU Awards.


RSU Awards will be paid in unrestricted shares of Common Stock as soon as
practical following the Vesting Date, but in no event later than 30 days
following the Vesting Date.


The RSU Award payment is subject to applicable withholding taxes. For purposes
of tax calculations, the value of the Common Stock earned by a Participant will
be determined based on the Fair Market Value on the payment date. The actual
number of shares a Participant may receive will be reduced by the number of
shares reflecting the amount of withholding taxes.


8.
Deferral of Payout. Participants in the Southern Company Deferred Compensation
Plan may not defer receipt of RSU Award payments.



9.
Transferability and Share Ownership. RSUs are not transferable or assignable in
any manner except by will or the laws of descent and distribution. A Participant
is not considered to own any shares of Common Stock based on the RSU Award until
after the Vesting Date and the Common Stock is issued to a Participant.






--------------------------------------------------------------------------------







10.
No Right to Employment. Neither a RSU Award nor this Form of Terms creates any
right to employment or continuation of current employment or the right to any
future Awards under the Plan. No provision of this Form of Terms shall be
construed to affect in any manner the existing rights of the Company or its
affiliates to suspend, terminate, alter or modify, whether or not for cause, the
Participant’s employment relationship with the Company or its affiliates.



11.
Impact on Other Plans. Neither the RSU Award nor the payment of the RSU Award in
Common Stock is considered “Compensation” for purposes of the Southern Company
Employee Savings Plan or “Earnings” as defined in The Southern Company Pension
Plan. Payments to Participants shall not be considered wages, salary, or
compensation under any other Company-sponsored employee benefit or compensation
plan or program, unless the explicit terms of such plan or program provide
otherwise.










